Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 1 of 41




            EXHIBIT 7
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 2 of 41




 PRESENTATION
     VIEW
            Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 3 of 41


                                                               NB: View in Notes view to see
                                                                         the script




Optum Enterprise Strategy
Summary



Fall 2018




                                      Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   1
Optum Enterprise     Strategy – Executive Summary
           Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 4 of 41




                                 Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   2
Optum TodayCase 1:19-cv-10101-MLW   Document 1-7 Filed 01/16/19 Page 5 of 41


Optum has built a truly distinctive set of capabilities to help people live
healthier lives and help make the health care system work better for
everyone


                                                                       Population
         Pharmacy
                                                                       health
      care services
                                                                       management




        Health care                                                    Health care
           delivery                                                    operations




                                                                                     3
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 6 of 41
Optum Mission   and Aspiration
           Case 1:19-cv-10101-MLW Document 1-7                               Filed 01/16/19 Page 7 of 41


​Optum is in a unique position to transform healthcare in the US



 Optum’s mission…
  To help people live healthier lives and help make the
      health care system work better for everyone


 …manifests itself in our aspiration
     To improve the outcomes and experiences for
 everyone we serve while reducing the total cost of care



  Note: Success will be measured on a per capita basis




                                          Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   5
Health 2.0 – Overview
             Case 1:19-cv-10101-MLW        Document 1-7 Filed 01/16/19 Page 8 of 41


​In the future, managing health is simple, effective, and lower cost


           ​Simple                               ​Effective                                                 ​Lower Cost




                               Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   6
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 9 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 10 of 41
FoundationalCase
              Competency:           Clinical Expertise
                 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 11 of 41




              ​Problem Statement                                                        ​What Optum Will Do




                                   Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   9
FoundationalCase
              Competency:           Embedded Technology
                 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 12 of 41




             ​Problem Statement                                                        ​What Optum Will Do




                                  Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   10
FoundationalCase
              Competency:           Consumer Experience
                 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 13 of 41




              ​Problem Statement                                                        ​What Optum Will Do




                                   Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   11
Delivery Model:  Condition Centric Management
           Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 14 of 41




              ​Problem Statement                                                        ​What Optum Will Do




                                   Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   12
Delivery Model:  Local Care Ecosystem
           Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19                               Page 15 of 41




             ​Problem Statement                                                        ​What Optum Will Do




                                  Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   13
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 16 of 41
Next Steps   Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 17 of 41




                              Conf dent a property of Optum. Do not d str bute or reproduce w thout express perm ss on from Optum.   15
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 18 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 19 of 41




       NOTES VIEW
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 20 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 21 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 22 of 41




                                                                                        	


                                                                                	
                                                                            	


                                                                        	


                                                                                    	


                                                                   		


                                                                                            	

                                                                                    	


                                                                                	




                                                                                                2
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 23 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 24 of 41




                                                                   	
                                                                       	



                                                                            	
                                                                           	




                                                                                3
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 25 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 26 of 41




                                                                   	

                                                                   	




                                                                       4
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 27 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 28 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 29 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 30 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 31 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 32 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 33 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 34 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 35 of 41




                                                                   12
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 36 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 37 of 41




                                                                               	
                                                                   	
                                                                           	


                                                                       	




                                                                                   13
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 38 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 39 of 41
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 40 of 41




                                                                   15
Case 1:19-cv-10101-MLW Document 1-7 Filed 01/16/19 Page 41 of 41
